DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The after final amendment submitted July 25, 2022 has been entered.  Claims 1-26 are pending. Claims 18-21 are withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 18-21 directed to inventions non-elected without traverse.  Accordingly, claims 18-21 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Johnathon Webb on August 10, 2022.

The application has been amended as follows: 

Claim 2: Cancelled
Claim 4: The method of claim 1, further comprising attaching the flexible polymeric tube to the elongated coil prior to allowing the elongated 
Claim 11: Cancelled
Claim 13: The method of claim 10, further comprising attaching the flexible polymeric tube to the elongated coil prior to allowing the elongated 
Claim 18: Cancelled
Claim 19: Cancelled
Claim 20: Cancelled
Claim 21: Cancelled


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims in the instant application have overcome the previous rejection(s). Specifically, the prior art of record does not teach or render obvious a method of making an implantable occlusion device including providing at least one shape memory wire, elongating the coil and fitting a flexible polymeric tube (or wrapping) over the outer circumference of the elongated coil and allowing the elongated coil to recoil to a contracted length where the contracted length is less than the elongated coil length where the coil takes a non-linear form other than a helix within the flexible polymeric tube causing the flexible polymeric tube to form an irregular shape useful for occlusion in combination with the other elements as claimed. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Wednesdays, and Thursdays between 9:30am and 3:30pm .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.S.H/Examiner, Art Unit 3771                                                                                                                                                                                                        /GEORGE J ULSH/Primary Examiner, Art Unit 3771